Citation Nr: 1444568	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-31 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial increased rating for L4-L5 disc herniation, postoperative, and multilevel degenerative disc disease, evaluated as 10 percent from March 28, 2010, 40 percent from February 13, 2012, 100 percent from July 26, 2012,
40 percent from October 1, 2012, and 20 percent from April 10, 2013.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty for training from June 2001 to November 2001, and on active duty from June 2004 to November 2005 and from February 2009 to March 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appeal was subsequently transferred to the RO in Milwaukee, Wisconsin.  

In January 2013, the RO in pertinent part denied service connection for tinnitus.  The Veteran disagreed with this issue and in July 2014, a statement of the case was furnished.  A substantive appeal was not received and this issue is not for consideration.  

This is a paperless appeal and the VBMS and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2010, the RO granted service connection for lumbar strain and assigned a 10 percent rating from March 28, 2010.  The Veteran disagreed with the rating and perfected this appeal.  

On July 26, 2012, the Veteran underwent lumbar spine surgery.  In June 2013, the RO recharacterized the service-connected lumbar spine disability as L4-L5 disc herniation, postoperative, and multilevel degenerative disc disease (previously shown as lumbar strain).  The 10 percent rating was increased to 40 percent from February 3, 2012; increased to 100 percent from July 26, 2012 under 38 C.F.R. § 4.30 based on the need for convalescence; decreased to 40 percent from October 1, 2012, and decreased to 20 percent from April 10, 2013.  

In June 2013, the RO also granted service connection for left lower extremity radiculopathy associated with the lumbar spine disability and assigned a 10 percent rating from July 5, 2012.  The Veteran did not disagree with the assigned rating or effective date and those issues are not before the Board.

VA medical records in the Virtual VA folder show that in July 2013, the Veteran was seen with a flare of low back pain that was radiating down his right leg.  A subsequent note shows a 3 week history of progressively worsening low back pain.  An August 2013 record notes chronic low back pain with a recent exacerbation of back pain with L5-S1 radiculopathy on the right side.  MRI showed a herniated disc at L4-5.  A neurosurgery consult was placed.  

VA records dated in September 2013 indicate that non-VA records from Midwest Spine Institute (dated in August and September 2013) were scanned.  An October 2013 note indicates that records from Buys Chiropractic dated in August 2013 were scanned.  The August 2013 MRI from Osceola Medical Center was also scanned.  Unfortunately, the Board is unable to locate the actual scanned reports in the virtual record.  On remand, these records must be associated with the claims folder.  38 C.F.R. § 3.159(c)(1) (2013).  

VA medical records were last printed in November 2013 and updated records should also be obtained.  38 C.F.R. § 3.159(c)(2).  

The Veteran most recently underwent a VA spine examination in April 2013.  Objective evidence suggests exacerbation or worsening of the condition and under these circumstances, additional examination is warranted.  See 38 C.F.R. § 3.327 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991).




Accordingly, the case is REMANDED for the following action:

1.  The AOJ must associate with the virtual folder any records of fee basis treatment from August 2013 to the present.  This includes, but is not limited to, records from Midwest Spine Institute, Buys Chiropractic, and Osceola Medical Center.  If an authorization is necessary, it should be requested from the Veteran.  All records obtained must be associated with the virtual folder.  

2.  The AOJ should obtain relevant VA Medical Center records for the period from November 2013 to the present.  All records obtained must be associated with the virtual folder.  

3.  Thereafter, the AOJ should arrange for a VA examination to determine the current severity of the Veteran's service-connected lumbar spine disability.  The claims folder, to include any relevant electronic records, must be available for review.  

In accordance with the latest worksheet for rating lumbar spine disability, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of lumbar spine disability.  The examiner should identify any associated neurologic abnormalities.  

A complete rationale for any opinion expressed must be provided.  

4.  After completing the requested action and any additional development deemed appropriate, the AOJ must readjudicate the appeal issue.  In doing so, the AOJ should consider whether a separate rating is warranted for radiculopathy of the right lower extremity.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



